Name: Commission Regulation (EC) NoÃ 2079/2004 of 6 December 2004 fixing the adjustment coefficients to be applied to the specific reference quantities of traditional operators and to the specific allocations of non-traditional operators for the purposes of the additional quantity in respect of banana imports to the new Member States for 2005
 Type: Regulation
 Subject Matter: European construction;  plant product;  trade;  tariff policy
 Date Published: nan

 7.12.2004 EN Official Journal of the European Union L 360/3 COMMISSION REGULATION (EC) No 2079/2004 of 6 December 2004 fixing the adjustment coefficients to be applied to the specific reference quantities of traditional operators and to the specific allocations of non-traditional operators for the purposes of the additional quantity in respect of banana imports to the new Member States for 2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1892/2004 of 29 October 2004 on transitional measures for imports of bananas into the Community by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Articles 5(4) and 6(5) thereof, Whereas: (1) Regulation (EC) No 1892/2004 fixes at 460 000 tonnes the additional quantity available for imports of bananas into the new Member States in 2005, at a rate of 381 800 tonnes for traditional operators and 78 200 tonnes for non-traditional operators. (2) In accordance with Articles 5 and 6 of the abovementioned Regulation, the adjustment coefficients needed for the competent national authorities to determine the specific reference quantities of traditional operators and the specific allocations for non-traditional operators for 2005 should be fixed. (3) In the light of the national authorities notifications, the sum total of the specific reference quantities of traditional operators amounts to 579 810,262 tonnes; the total of the applications for a specific allocation made by non-traditional operators amounts to 365 777,714 tonnes. (4) The adjustment coefficients mentioned above must therefore be set in the light of the additional quantities and the Member States notifications. So that the operators can submit licence applications in time, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of the available additional quantity for imports of bananas into the new Member States in 2005 as laid down in Article 3 of Regulation (EC) No 1892/2004: (a) the adjustment coefficient to be applied to the specific reference quantity of each traditional operator as referred to in Article 5(4) of the abovementioned Regulation shall be 0,65849; (b) the adjustment coefficient to be applied to the application for a specific allocation made by each non-traditional operator as referred to in Article 6(5) shall be 0,21379. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 328, 30.10.2004, p. 50.